Morton, C. J.
The keeper of a house of ill-fame may be punished either under the Pub. Sts. c. 207, § 13, or under c. 101, § 7. Commonwealth v. Ballou, 124 Mass. 26.
The complaint in the case at bar was brought under the Pub. Sts. e. 207, § 13, which provides that the keeper of a house of ill-fame shall be punished by imprisonment in the jail not exceeding two years. The defendant contends that the Municipal Court of the city of Boston has not jurisdiction of this offence. The Pub. Sts. e. 154, § 50, provide that the original criminal jurisdiction of that court “ shall include all crimes under the degree of felony,” with certain exceptions not affecting this case. As the offence charged in this case is not a felony, it follows that it is within the jurisdiction of the Municipal Court of the city of Boston. Pub. Sts. c. 210, § 1.
Exceptions overruled'.